Citation Nr: 0910880	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for eczematous rash with lichenificiation, bilateral 
lower legs.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residual scars of the right eyebrow.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

4.  Entitlement to an initial compensable evaluation for 
bilateral cataracts (impaired vision).  

5.  Entitlement to an initial compensable evaluation for 
status post right 10th rib fracture.  

6.  Entitlement to an initial compensable evaluation for 
status post left patella fracture (limited flexion of the 
knee).  

7.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the lumbar spine.  

8.  Entitlement to an initial compensable evaluation for 
headaches.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
February 2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran disagrees with the current 
disability evaluations assigned for his service-connected 
disabilities as stated on the title page.  

During the course of the appeal, the Veteran's claims file 
was permanently transferred to the RO in Oakland, California; 
hence, that RO now has jurisdiction over the claims on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of increased ratings for the Veteran's service-
connected disabilities.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill VA's statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the record indicates that the Veteran's most 
recent VA examination for his service-connected disabilities 
was in December 2005.  The record reflects that the Veteran 
has not been afforded a more recent VA examination to assess 
the current severity of his service-connected disabilities.  
Additionally, on notice of disagreement in 2006 and 
substantive appeal in 2007, the Veteran indicated that his 
disabilities had worsened.  The Board finds that further 
examination is required so that the decision is based on a 
record that contains a current examination.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  

On substantive appeal in 2007 the Veteran also noted that he 
is "still getting medical attention" for his disabilities.  
If so, those medical reports should be obtained and 
incorporated into the claims file.  In this regard, the Board 
notes that if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran should inform VA of the medical providers who 
have treated him, where the facilities are located, and when 
he received such treatment.  If necessary, proper 
authorization for release of information must be submitted as 
well.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Contact the Veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him since 
discharge from service for his service-
connected skin, orthopedic, visual, 
headaches, and audiological disabilities.  
The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  Schedule the Veteran for the 
appropriate VA examinations to determine 
the nature and severity of his service-
connected disabilities.  Any indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.  The Veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by each examiner.  The examination report 
should reflect that such review was 
accomplished.  

a.  Specifically, with regard to the 
Veteran's service-connected eczematous 
rash with lichenification of the 
bilateral lower legs, the examiner should 
report all current skin diagnoses and all 
manifestations and symptoms of all 
current skin disabilities or diseases.  
The examiner should report the 
percentages of the entire body affected 
and the exposed area affected by his skin 
disability.  The examiner should also 
document the treatment given for the skin 
disability, including the duration and 
frequency of use of any systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs.  

b.  With regard to the Veteran's service-
connected residual scars of the right 
eyebrow, the examiner should provide a 
detailed description of each scar, to 
include, but not limited to, the 
following:  the size of each scar and 
scar areas in square inches or square 
centimeters; whether any scar is 
superficial (not associated with 
underlying soft tissue damage); whether 
any scar is deep (associated with 
underlying soft tissue damage); whether 
any scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether any scar is well-healed, painful, 
tender, adherent, and/or ulcerated; and 
whether any scar causes limited motion or 
other limitation of function of an 
affected bodily part.  The examiner 
should also describe in detail the 
limitation(s), and extent and severity 
thereof.  If the scars do not cause 
limited motion or other limitation of 
function of an affected bodily part, the 
examiner should specifically so state in 
the examination report.  

c.  With regard to the Veteran's 
bilateral hearing loss, all necessary 
tests should be conducted including 
puretone testing and word recognition 
testing using the Maryland CNC word list.  
If the examiner cannot complete 
audiological testing or speech 
recognition testing for any reason, 
he/she should provide a detailed 
explanation for why such testing cannot 
be completed.  

d.  With regard to the Veteran's 
bilateral cataracts, visual acuity 
testing and visual field testing should 
be conducted using the Goldmann Perimeter 
Chart.  All clinical findings should be 
reported in detail.  It is essential that 
the examiner interpret all graphical 
representations of visual field testing 
(i.e., identify the degrees and quadrants 
where visual loss exists).  To the extent 
possible, the examiner should indicate 
whether visual impairment results from 
the Veteran's cataracts.  

e.  With regard to the Veteran's status 
post right 10th rib fracture, the 
examiner should describe the nature and 
extent of the service-connected rib 
disability.  The examiner should 
specifically note whether the service-
connected right rib disability results in 
any functional limitations, such as pain, 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also describe the effect that the rib 
disability has on the Veteran's daily 
activities, and specifically identify any 
evidence of neuropathy or other nerve 
involvement due to the service-connected 
disability.  The examiner should identify 
the nerves affected and should express an 
opinion as to the severity of any 
neuropathy or nerve involvement in terms 
of being slight, moderate, moderately 
severe, or severe.  
		
f.  With regard to the status post left 
patella fracture, the examiner should set 
forth the Veteran's range of motion 
findings and note any pain, pain on use, 
weakness, incoordination, or excess 
fatigability.  If feasible the examiner 
should portray any additional functional 
limitation of the left knee due to these 
factors in terms of degrees of additional 
loss of motion.  If not feasible, this 
should be stated and discussed in the 
examination report.  If the Veteran does 
not have pain or any of the other 
factors, that fact should be noted as 
well.  The examiner should also report 
whether the Veteran has any recurrent 
instability or lateral subluxation of the 
left knee, and if so, should describe 
whether such instability or subluxation 
is slight, moderate, or severe in degree

g.  With regard to the Veteran's 
lumbosacral strain with degenerative 
joint disease, the examiner should report 
the Veteran's range of motion findings 
and note any pain, pain on use, weakness, 
incoordination, or excess fatigability of 
the lumbar spine.  If feasible the 
examiner should portray any additional 
functional limitation of the lumbar spine 
due to these factors in terms of degrees 
of additional loss of motion.  If not 
feasible, this should be stated for the 
record together with the rationale.  If 
the Veteran does not have pain or any of 
the other factors, that should be noted 
as well.  The examiner should also note 
whether the Veteran has experienced any 
physician prescribed incapacitating 
episodes during the past 12 months.  

h.  With regard to the Veteran's 
headaches, the examiner should determine 
whether the Veteran suffers from 
headaches manifested by prostrating 
attacks.  If headaches with prostrating 
attacks are found, examination findings 
should be expressed in terms of average 
of such attacks per week and the 
resultant impact on economic 
adaptability.  The examination should 
include a complete rationale for the 
opinions expressed.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran 
should be provided with a supplemental 
statement of the case (SSOC) and afforded 
the appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




